UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For30 September, 2015 Commission File Number 1-14642 ING Groep N.V. Bijlmerplein 888 1msterdam The Netherlands Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T rule101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T rule101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). This Report contains a copy of the following: The Press Release issued on30 September, 2015 Page1 of 4 ING CEO Ralph Hamers to present at Bank of America Merrill Lynch Conference Today, ING CEO Ralph Hamers will address the Bank of America Merrill Lynch Annual Banking, Insurance & Diversified Financials CEO Conference in London. In his presentation, Ralph Hamers will elaborate on the transformation in the banking industry and how ING is taking advantage of these developments with the Bank's business model and the implementation of ING's 'Think Forward' strategy. He will give an update of the strategy while highlighting several recent innovations that are aimed at creating a differentiating customer experience, which is at the core of the Bank's Think Forward Strategy. Ralph Hamers will also discuss ING's business in Germany, one of the countries where ING is focused on building a more sustainable balance sheet by growing both its retail and commercial banking lending. ING is the third largest privately owned bank in Germany and contributed 17% of ING Bank's pre-tax profit in the first half or 2015. In addition, Ralph Hamers will highlight ING's strong first half 2015 results, that were announced in August, and ING's strengthened capital position. Today's presentation by Ralph Hamers can be viewed/downloaded via ING's corporate website www.ing.com or via www.slideshare.net. Note for editors For further information on ING, please visit www.ing.com. Frequent news updates can be found in the Newsroom or via the @ING_news twitter feed. Photos of ING operations, buildings and its executives are available for download at Flickr. Video is available on YouTube. Footage (B-roll) of ING is available via videobankonline.com, or can be requested by emailing info@videobankonline.com. ING presentations are available at SlideShare.
